Name: Commission Regulation (EC) NoÃ 248/2009 of 19Ã March 2009 laying down detailed rules for the application of Council Regulation (EC) NoÃ 104/2000 as regards notifications concerning recognition of producer organisations, the fixing of prices and intervention within the scope of the common organisation of the market in fishery and aquaculture products (recast)
 Type: Regulation
 Subject Matter: fisheries;  prices;  information and information processing;  agricultural policy
 Date Published: nan

 25.3.2009 EN Official Journal of the European Union L 79/7 COMMISSION REGULATION (EC) No 248/2009 of 19 March 2009 laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards notifications concerning recognition of producer organisations, the fixing of prices and intervention within the scope of the common organisation of the market in fishery and aquaculture products (recast) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1), and in particular Article 34(2) thereof, Whereas: (1) Commission Regulation (EC) No 80/2001 of 16 January 2001 laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards notifications concerning recognition of producer organisations, the fixing of prices and intervention within the scope of the common organisation of the market in fishery and aquaculture products (2) has been substantially amended several times (3). Since further amendments are to be made as regards adjustments to the list of Member States' regions and to the currency codes used for the purposes of this Regulation, it should be recast in the interests of clarity. (2) In accordance with Article 13(6) of Regulation (EC) No 104/2000, the Commission publishes annually a list of recognised producer organisations and associations thereof. Member States must therefore provide it with adequate information. (3) The Commission has to be able to monitor the price stabilisation activities of the producer organisations and the way in which they apply the systems of financial compensation and carry-over premiums. (4) The Community intervention arrangements pursuant to Articles 21 to 26 of Regulation (EC) No 104/2000 require information to be available on the prices recorded in clearly defined regions at regular intervals. (5) A system of electronic transmission of data between the Member States and the Commission has been introduced within the framework of management of the common fisheries policy (FIDES II system). It should be used for the purposes of collecting the information referred to in this Regulation. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: CHAPTER I Notifications regarding recognition of producer organisations and associations thereof Article 1 Member States shall notify the Commission of the information referred to in Articles 6(1)(c) and 13(3)(d) of Regulation (EC) No 104/2000 within two months of the date of the adopted decision at the latest. This information and the format in which it is to be sent shall be as set out in Annex I to this Regulation. CHAPTER II Prices and intervention Article 2 Member States shall notify to the Commission, no later than two months after the beginning of each fishing year, the information referred to in Article 17(4) of Regulation (EC) No 104/2000. Member States shall notify the Commission immediately of any change in the details referred to in the first paragraph. This information and the format in which it is to be sent shall be as set out in Annex II to this Regulation. Article 3 For the species listed in Annexes I and IV to Regulation (EC) No 104/2000, Member States shall notify the Commission of the quantities landed, sold, withdrawn and carried over throughout their territory, together with the value of the quantities sold, in each quarter in the various regions defined in Table 1 of Annex VIII to this Regulation, no later than seven weeks after the quarter in question. Where there is a crisis for one or more species listed in Annex I to Regulation (EC) No 104/2000, Member States shall notify the Commission of the quantities landed, sold, withdrawn and carried over throughout their territory, together with the value of the quantities sold, in each fortnight in the various regions defined in Table 1 of Annex VIII to this Regulation, no later than two weeks after the fortnight in question. This information and the format in which it is to be sent shall be as set out in Annex III to this Regulation. Article 4 Member States shall notify the Commission every quarter, for each product listed in Annex I to Regulation (EC) No 104/2000 that has been withdrawn, of the value and the quantities disposed of, broken down by the disposal options laid down in Article 1 of Commission Regulation (EC) No 2493/2001 (4), no later than eight weeks after the quarter in question. This information and the format in which it is to be sent shall be as set out in Annex IV to this Regulation. Article 5 Member States shall notify the Commission, for each product listed in Annex II to Regulation (EC) No 104/2000, of the quantities landed, sold, and stored, together with the value of the quantities sold, in each quarter in the various regions defined in Table 1 of Annex VIII to this Regulation, no later than six weeks after the quarter in question. This information and the format in which it is to be sent shall be as set out in Annex V to this Regulation. Article 6 Member States shall notify the Commission, for each product listed in Annex III to Regulation (EC) No 104/2000, of the quantities landed, sold, and delivered to industry by producer organisations, together with the value of the quantities delivered to industry, in each month in the various regions defined in Table 1 of Annex VIII to this Regulation, no later than six weeks after the month in question. This information and the format in which it is to be sent shall be as set out in Annex VI to this Regulation. Article 7 Member States shall provide the Commission each year, within three months of the end of the year in question, with information to enable the technical costs relating to the operations required for stabilisation and storage provided for in Articles 23 and 25 of Regulation (EC) No 104/2000 to be determined. This information and the format in which it is to be sent shall be as set out in Annex VII to this Regulation. CHAPTER III General and final provisions Article 8 Member States shall send the information to the Commission by electronic means, using the transmission systems currently used for data exchange within the framework of management of the common fisheries policy (FIDES II system). Article 9 Regulation (EC) No 80/2001 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex X. Article 10 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 2009. For the Commission Joe BORG Member of the Commission (1) OJ L 17, 21.1.2000, p. 22. (2) OJ L 13, 17.1.2001, p. 3. (3) See Annex IX. (4) OJ L 337, 20.12.2001, p. 20. ANNEX I Information on producer organisations and associations thereof Registration No Field name Type Format Size Code 1 Message identification <REQUEST.NAME> Text MK-PO 2 Member State <REQUEST.COUNTRY.ISO_A3> Text 3 Tab. 1 3 Date sent <DSE> YYYYMMDD 8 4 Type of message <TYP> Text 3 INS = new MOD = amendment DEL = recognition withdrawn 5 No of PO or PO association <NOP> Text 7 Only for message type MOD or DEL 6 Name <NOM> Text 7 Official abbreviation <ABB> where available 8 National No <NID> where available 9 Area of competence <ARE> Text 10 Activity <ACT> Text 6 Tab. 10 11 Date set up <DCE> YYYYMMDD 12 Date constitution drawn up <DST> YYYYMMDD 13 Date recognition granted <DRE> YYYYMMDD 14 Date recognition withdrawn <DRA> YYYYMMDD Only for message type DEL 15 Address 1 <ADR1> Text 16 Address 2 <ADR2> Text 17 Address 3 <ADR3> 18 Postcode <CPO> Text 19 Place <LOC> Text 20 Telephone No 1 <TEL1> Text + nn(nn)nnn.nnn.nnn 21 Telephone No 2 <TEL2> Text + nn(nn)nnn.nnn.nnn 22 Fax No <FAX> Text + nn(nn)nnn.nnn.nnn 23 E-mail <MEL> Text 24 Address of website <WEB> Text 25 et seq. No of member PO <ADH> Text For PO associations, list of member POs ANNEX II Withdrawal prices applied by producer organisations Send two months after the beginning of the fishing year Registration No Data concerned Identification of type of data Format Size Code 1 Message identification <REQUEST.NAME> Text MK-PO-WP 2 Member State <REQUEST.COUNTRY.ISO_A3> Text 3 Tab. 1 3 Serial No <LOT> Numeric 4 Serial No allocated by the Member State 4 Type of message <MTYP> 19 INS NOTIFICATION SUP NOTIFICATION REP NOTIFICATION INS IN NOTIFICATION MOD IN NOTIFICATION SUP IN NOTIFICATION 5 Date sent <DSE> YYYYMMDD 8 6 Type of period <PTYP> Y 1 Y = annual 7 Identification of period <IDP> PPP/YYYY 8 PPP = sequence YYYY = year 8 Currency used <MON> Text 3 Tab. 6 9 et seq. PO identification code <DAT> Text 7 CCC-999 Species code Text 3 Tab. 7 Preservation code Text 3 Tab. 4 Presentation code Text 2 Tab. 3 Freshness code Text 2 Tab. 5 Size code Text 3 Tab. 2 Withdrawal price Whole number In accordance with currency indicated in registration No 8, per 1 000 kg Region where withdrawal price adjusted by a regional coefficient Text Tab. 8 ANNEX III Products in Annexes I and IV to Regulation (EC) No 104/2000 Quarterly notification Registration No Data concerned Identification of type of data Format Size Code 1 Message identification <REQUEST.NAME> Text MK-FRESH 2 Member State <REQUEST.COUNTRY.ISO_A3> Text 3 Tab. 1 3 Serial No <LOT> Numeric 4 Serial No allocated by the Member State 4 Type of message <MTYP> 19 INS NOTIFICATION SUP NOTIFICATION REP NOTIFICATION INS IN NOTIFICATION MOD IN NOTIFICATION SUP IN NOTIFICATION 5 Date sent <DSE> YYYYMMDD 8 6 Type of period <PTYP> Q or C 1 Q = quarter C = crisis 7 Identification of period <IDP> PPP/YYYY 8 PPP = sequence 1-4 for quarter 1-24 for fortnight YYYY = year 8 Currency used <MON> Text 3 Tab. 6 9 et seq. Region of landing (NUTS code) <DAT> Text 7 Tab. 1 Species code Text 3 Tab. 7 Preservation code Text 3 Tab. 4 Presentation code Text 2 Tab. 3 Freshness code Text 2 Tab. 5 Size code Text 3 Tab. 2 Value of quantities sold Whole number In accordance with currency indicated in registration No 8 Quantities sold Whole number kg Quantities withdrawn at Community price Whole number kg Quantities withdrawn at autonomous price Whole number kg Quantities carried over Whole number kg ANNEX IV Products in Annex I to Regulation (EC) No 104/2000 Use of products withdrawn from the market Quarterly notification Registration No Data concerned Identification of type of data Format Size Code 1 Message identification <REQUEST.NAME> Text MK-STD-VAL 2 Member State <REQUEST.COUNTRY.ISO_A3> Text 3 Tab. 1 3 Serial No <LOT> Numeric 4 Serial No allocated by the Member State 4 Type of message <MTYP> 19 INS NOTIFICATION SUP NOTIFICATION REP NOTIFICATION INS IN NOTIFICATION MOD IN NOTIFICATION SUP IN NOTIFICATION 5 Date sent <DSE> YYYYMMDD 8 6 Type of period <PTYP> Q 1 Q = quarter 7 Identification of period <IDP> PPP/YYYY 8 PPP = sequence 1-4 YYYY = year 8 Currency used <MON> Text 3 Tab. 6 9 et seq. Species code <DAT> Text 3 Tab. 7 Destination code Text 6 Tab. 9 Value of quantities sold or transferred Whole number In accordance with currency indicated in registration No 8 0 permitted for quantities transferred Quantities sold or transferred Whole number kg ANNEX V Products in Annex II to Regulation (EC) No 104/2000 (Quarterly notification) Registration No Data concerned Identification of type of data Format Size Code 1 Message identification <REQUEST.NAME> Text MK-FROZEN 2 Member State <REQUEST.COUNTRY.ISO_A3> Text 3 Tab. 1 3 Serial No <LOT> Numeric 4 Serial No allocated by the Member State 4 Type of message <MTYP> 19 INS NOTIFICATION SUP NOTIFICATION REP NOTIFICATION INS IN NOTIFICATION MOD IN NOTIFICATION SUP IN NOTIFICATION 5 Date sent <DSE> YYYYMMDD 8 6 Type of period <PTYP> Q 1 Q = quarter 7 Identification of period <IDP> PPP/YYYY 8 PPP = sequence 1  4 YYYY = year 8 Currency used <MON> Text 3 Tab. 6 9 et seq. Region of landing (NUTS code) <DAT> Text 7 Tab. 1 Species code <DAT> Text 3 Tab. 7 Preservation code Text 3 Tab. 4 Presentation code Text 2 Tab. 3 Freshness code Text 2 Tab. 5 Size code Text 3 Tab. 2 Value of quantities sold Whole number In accordance with currency indicated in registration No 8 Quantities sold before storage Whole number kg Quantities placed in storage Whole number kg Quantities removed from storage Whole number kg ANNEX VI Products in Annex III to Regulation (EC) No 104/2000 Frequency: monthly Registration No Data concerned Identification of type of data Format Size Code 1 Message identification <REQUEST.NAME> Text MK-TUNA 2 Member State <REQUEST.COUNTRY.ISO_A3> Text 3 Tab. 1 3 Serial No <LOT> Numeric 4 Serial No allocated by the Member State 4 Type of message <MTYP> 19 INS NOTIFICATION SUP NOTIFICATION REP NOTIFICATION INS IN NOTIFICATION MOD IN NOTIFICATION SUP IN NOTIFICATION 5 Date sent <DSE> YYYYMMDD 8 6 Type of period <PTYP> M 1 M = monthly 7 Identification of period <IDP> PPP/YYYY 7 PPP = sequence 1-12 YYYY = year 8 Currency used <MON> Text 3 Tab. 6 9 et seq. Producer organisation <DAT> Text 7 CCC-999 Species code Text 3 Tab. 7 Preservation code Text 3 Tab. 4 Presentation code Text 2 Tab. 3 Size code Text 3 Tab. 2 Value of quantities sold and delivered to industry Whole number In accordance with currency indicated in registration No 8 Quantities sold and delivered to industry Whole number kg ANNEX VII Products in Annexes I and II to Regulation (EC) No 104/2000 Frequency: annual Registration No Data concerned Identification of type of data Format Size Code 1 Message identification <REQUEST.NAME> Text MK-TECH 2 Member State <REQUEST.COUNTRY.ISO_A3> Text 3 Tab. 1 3 Serial No <LOT> Numeric 4 Serial No allocated by the Member State 4 Type of message <MTYP> 19 INS NOTIFICATION SUP NOTIFICATION REP NOTIFICATION INS IN NOTIFICATION MOD IN NOTIFICATION SUP IN NOTIFICATION 5 Date sent <DSE> YYYYMMDD 8 6 Type of period <PTYP> Y 1 Y = annual 7 Identification of period <IDP> PPP/YYYY 7 PPP = 1 YYYY = year 8 Currency used <MON> Text 3 Tab. 6 9 et seq. Product code <DAT> Text 3 1AB = Annex I product, AB 1C = Annex I product, C 2 = Annex II product Technical costs code Text 2 Tab. 11 Labour costs Whole number In accordance with currency indicated in registration No 8 Energy costs Whole number In accordance with currency indicated in registration No 8 Transport costs Whole number In accordance with currency indicated in registration No 8 Other costs (packaging, marinade, direct wrapping, etc.) Whole number In accordance with currency indicated in registration No 8 ANNEX VIII Table 1 NUTS codes ISO-A3 COUNTRY NUTS name BE BELGIQUE-BELGIE BE10 REG.BRUXELLES-CAP./BRUSSELS HFDST.GEW. BE21 PROV. ANTWERPEN BE22 PROV. LIMBURG (B) BE23 PROV. OOST-VLAANDEREN BE24 PROV. VLAAMS BRABANT BE25 PROV. WEST-VLAANDEREN BE31 PROV. BRABANT WALLON BE32 PROV. HAINAUT BE33 PROV. LIEGE BE34 PROV. LUXEMBOURG (B) BE35 PROV. NAMUR BG Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  BG01 SEVEROZAPADEN BG02 SEVEREN TSENTRALEN BG03 SEVEROIZTOCHEN BG04 YUGOZAPADEN BG05 YUZHEN TSENTRALEN BG06 YUGOIZTOCHEN CZ Ã ESKÃ  REPUBLIKA CZ01 PRAHA DK DANMARK DK011 BYEN KÃBENHAVN DK012 KÃBENHAVNS OMEGN DK013 NORDSJÃ LLAND DK014 BORNHOLM DK021 ÃSTSJÃ LLAND DK022 VEST  OG SYDSJÃ LLAND DK031 FYN DK032 SYDJYLLAND DK041 VESTJYLLAND DK042 ÃSTJYLLAND DK050 NORDJYLLAND DE DEUTSCHLAND DE11 STUTTGART DE12 KARLSRUHE DE13 FREIBURG DE14 TÃ BINGEN DE21 OBERBAYERN DE22 NIEDERBAYERN DE23 OBERPFALZ DE24 OBERFRANKEN DE25 MITTELFRANKEN DE26 UNTERFRANKEN DE27 SCHWABEN DE30 BERLIN DE41 BRANDENBURG - NORDOST DE42 BRANDENBURG - SÃ DWEST DE50 BREMEN DE60 HAMBURG DE71 DARMSTADT DE72 GIEÃ EN DE73 KASSEL DE80 MECKLENBURG-VORPOMMERN DE91 BRAUNSCHWEIG DE92 HANNOVER DE93 LÃ NEBURG DE94 WESER-EMS DEA1 DÃ SSELDORF DEA2 KÃ LN DEA3 MÃ NSTER DEA4 DETMOLD DEA5 ARNSBERG DEB1 KOBLENZ DEB2 TRIER DEB3 RHEINHESSEN-PFALZ DEC0 SAARLAND DED1 CHEMNITZ DED2 DRESDEN DED3 LEIPZIG DEE0 SACHSEN-ANHALT DEF0 SCHLESWIG-HOLSTEIN DEG0 THÃ RINGEN EE EESTI EE001 PÃ HJA-EESTI EE004 LÃ Ã NE-EESTI EE006 KESK-EESTI EE007 KIRDE-EESTI EE008 LÃ UNA-EESTI GR Ã Ã Ã Ã Ã Ã  GR11 AÃ ½Ã ±Ã Ã ¿Ã »Ã ¹Ã ºÃ ® Ã Ã ±Ã ºÃ µÃ ´Ã ¿Ã ½Ã ¯Ã ±, ÃÃ Ã ¬Ã ºÃ · GR12 Ã Ã µÃ ½Ã Ã Ã ¹Ã ºÃ ® Ã Ã ±Ã ºÃ µÃ ´Ã ¿Ã ½Ã ¯Ã ± GR13 Ã Ã Ã Ã ¹Ã ºÃ ® Ã Ã ±Ã ºÃ µÃ ´Ã ¿Ã ½Ã ¯Ã ± GR14 ÃÃ µÃ Ã Ã ±Ã »Ã ¯Ã ± GR21 Ã ÃÃ µÃ ¹Ã Ã ¿Ã  GR22 ÃÃ Ã ½Ã ¹Ã ± Ã Ã ·Ã Ã ¹Ã ¬ GR23 Ã Ã Ã Ã ¹Ã ºÃ ® Ã Ã »Ã »Ã ¬Ã ´Ã ± GR24 Ã £Ã Ã µÃ Ã µÃ ¬ Ã Ã »Ã »Ã ¬Ã ´Ã ± GR25 Ã Ã µÃ »Ã ¿ÃÃ Ã ½Ã ½Ã ·Ã Ã ¿Ã  GR30 AÃ Ã Ã ¹Ã ºÃ ® GR41 Ã Ã Ã Ã µÃ ¹Ã ¿ Ã Ã ¹Ã ³Ã ±Ã ¯Ã ¿ GR42 Ã Ã Ã Ã ¹Ã ¿ Ã Ã ¹Ã ³Ã ±Ã ¯Ã ¿ GR43 Ã Ã Ã ®Ã Ã · ES ESPAÃ A ES11 GALICIA ES12 PRINCIPADO DE ASTURIAS ES13 CANTABRIA ES21 PAÃ S VASCO ES22 COMUNIDAD FORAL DE NAVARRA ES23 LA RIOJA ES24 ARAGÃ N ES30 COMUNIDAD DE MADRID ES41 CASTILLA Y LEÃ N ES42 CASTILLA-LA MANCHA ES43 EXTREMADURA ES51 CATALUÃ A ES52 COMUNIDAD VALENCIANA ES53 ILLES BALEARS ES61 ANDALUCÃ A ES62 REGIÃ N DE MURCIA ES63 CIUDAD AUTÃ NOMA DE CEUTA ES64 CIUDAD AUTÃ NOMA DE MELILLA ES70 CANARIAS FR FRANCE FR1 Ã LE DE FRANCE FR21 CHAMPAGNE-ARDENNE FR22 PICARDIE FR23 HAUTE-NORMANDIE FR24 CENTRE FR25 BASSE-NORMANDIE FR26 BOURGOGNE FR30 NORD-PAS-DE-CALAIS FR41 LORRAINE FR42 ALSACE FR43 FRANCHE-COMTÃ  FR51 PAYS DE LA LOIRE FR521 CÃ TES-DARMOR FR522 FINISTÃ RE FR523 ILLE-ET-VILAINE FR524 MORBIHAN FR53 POITOU-CHARENTES FR61 AQUITAINE FR62 MIDI-PYRÃ NÃ ES FR63 LIMOUSIN FR71 RHÃ NE-ALPES FR72 AUVERGNE FR81 LANGUEDOC-ROUSSILLON FR82 PROVENCE-ALPES-CÃ TE DAZUR FR83 CORSE FR91 GUADELOUPE FR92 MARTINIQUE FR93 GUYANE FR94 RÃ UNION IE IRELAND IE011 BORDER IE012 MIDLAND IE013 WEST IE021 DUBLIN IE022 MID-EAST IE023 MID-WEST IE024 SOUTH-EAST (IRL) IE025 SOUTH-WEST (IRL) IT ITALIA ITC1 PIEMONTE ITC2 VALLE DAOSTA/VALLEE D'AOSTE ITC3 LIGURIA ITC4 LOMBARDIA ITD1 PROVINCIA AUTONOMA BOLZANO/BOZEN ITD2 PROVINCIA AUTONOMA TRENTO ITD3 VENETO ITD4 FRIULI-VENEZIA GIULIA ITD5 EMILIA-ROMAGNA ITE1 TOSCANA ITE2 UMBRIA ITE3 MARCHE ITE4 LAZIO ITF1 ABRUZZO ITF2 MOLISE ITF3 CAMPANIA ITF4 PUGLIA ITF5 BASILICATA ITF6 CALABRIA ITG1 SICILIA ITG2 SARDEGNA CY Ã Ã ¥Ã Ã ¡Ã Ã £/KIBRIS LV LATVIJA LV003 KURZEME LV005 LATGALE LV006 RÃ ªGA LV007 PIERÃ ªGA LV008 VIDZEME LV009 ZEMGALE LT LIETUVA LT001 ALYTAUS APSKRITIS LT002 KAUNO APSKRITIS LT003 KLAIPÃ DOS APSKRITIS LT004 MARIJAMPOLÃ S APSKRITIS LT005 PANEVÃ Ã ½IO APSKRITIS LT006 Ã IAULIÃ ² APSKRITIS LT007 TAURAGÃ S APSKRITIS LT008 TELÃ IÃ ² APSKRITIS LT009 UTENOS APSKRITIS LT00A VILNIAUS APSKRITIS LU LUXEMBOURG (GRAND-DUCHÃ ) HU MAGYARORSZÃ G HU10 KÃ ZÃ P-MAGYARORSZÃ G HU21 KÃ ZÃ P-DUNÃ NTÃ L HU22 NYUGAT-DUNÃ NTÃ L HU23 DÃ L-DUNÃ NTÃ L HU31 Ã SZAK-MAGYARORSZÃ G HU32 Ã SZAK-ALFÃ LD HU33 DÃ L-ALFÃ LD MT MALTA NL NEDERLAND NL11 GRONINGEN NL12 FRIESLAND (NL) NL13 DRENTHE NL21 OVERIJSSEL NL22 GELDERLAND NL23 FLEVOLAND NL31 UTRECHT NL32 NOORD-HOLLAND NL33 ZUID-HOLLAND NL34 ZEELAND NL41 NOORD-BRABANT NL42 LIMBURG (NL) AT Ã STERREICH AT11 BURGENLAND (A) AT12 NIEDERÃ STERREICH AT13 WIEN AT21 KÃ RNTEN AT22 STEIERMARK AT31 OBERÃ STERREICH AT32 SALZBURG AT33 TIROL AT34 VORARLBERG PL POLSKA PL11 Ã Ã DZKIE PL12 MAZOWIECKIE PL21 MAÃ OPOLSKIE PL22 Ã LÃ SKIE PL31 LUBELSKIE PL32 PODKARPACKIE PL33 Ã WIÃTOKRZYSKIE PL34 PODLASKIE PL41 WIELKOPOLSKIE PL42 ZACHODNIOPOMORSKIE PL43 LUBUSKIE PL51 DOLNOÃ LÃ SKIE PL52 OPOLSKIE PL61 KUJAWSKO-POMORSKIE PL62 WARMIÃ SKO-MAZURSKIE PL63 POMORSKIE PT PORTUGAL PT11 NORTE PT15 ALGARVE PT16 CENTRO (P) PT17 LISBOA PT18 ALENTEJO PT20 REGIÃ O AUTÃ NOMA DOS AÃ ORES PT30 REGIÃ O AUTÃ NOMA DA MADEIRA RO ROMÃ NIA RO01 NORD-EST RO02 SUD-EST RO03 SUD RO04 SUD-VEST RO05 VEST RO06 NORD-VEST RO07 CENTRU RO08 BUCUREÃTI SI SLOVENIJA SK SLOVENSKÃ  REPUBLIKA FI SUOMI/FINLAND FI13 ITÃ -SUOMI FI18 ETELÃ -SUOMI FI19 LÃ NSI-SUOMI FI1A POHJOIS-SUOMI FI20 Ã LAND SE SVERIGE SE11 STOCKHOLM SE12 Ã STRA MELLANSVERIGE SE21 SMÃ LAND MED Ã ARNA SE22 SYDSVERIGE SE23 VÃ STSVERIGE SE31 NORRA MELLANSVERIGE SE32 MELLERSTA NORRLAND SE33 Ã VRE NORRLAND UK UNITED KINGDOM UKC1 TEES VALLEY AND DURHAM UKC2 NORTHUMBERLAND AND TYNE AND WEAR UKD1 CUMBRIA UKD2 CHESHIRE UKD3 GREATER MANCHESTER UKD4 LANCASHIRE UKD5 MERSEYSIDE UKE1 EAST YORKSHIRE AND NORTHERN LINCOLNSHIRE UKE2 NORTH YORKSHIRE UKE3 SOUTH YORKSHIRE UKE4 WEST YORKSHIRE UKF1 DERBYSHIRE AND NOTTINGHAMSHIRE UKF2 LEICESTERSHIRE, RUTLAND AND NORTHAMPTONSHIRE UKF3 LINCOLNSHIRE UKG1 HEREFORDSHIRE, WORCESTERSHIRE AND WARWICKSHIRE UKG2 SHROPSHIRE AND STAFFORDSHIRE UKG3 WEST MIDLANDS UKH1 EAST ANGLIA UKH2 BEDFORDSHIRE AND HERTFORDSHIRE UKH3 ESSEX UKI1 INNER LONDON UKI2 OUTER LONDON UKJ1 BERKSHIRE, BUCKINGHAMSHIRE AND OXFORDSHIRE UKJ2 SURREY, EAST AND WEST SUSSEX UKJ3 HAMPSHIRE AND ISLE OF WIGHT UKJ4 KENT UKK1 GLOUCESTERSHIRE, WILTSHIRE AND BRISTOL/BATH AREA UKK2 DORSET AND SOMERSET UKK3 CORNWALL AND ISLES OF SCILLY UKK4 DEVON UKL1 WEST WALES AND THE VALLEYS UKL2 EAST WALES UKM2 EASTERN SCOTLAND UKM3 SOUTH WESTERN SCOTLAND UKM50 ABERDEEN CITY AND ABERDEENSHIRE UKM61 CAITHNESS & SUTHERLAND AND ROSS & CROMARTY UKM62 INVERNESS & NAIRN AND MORAY, BADENOCH & STRATHSPEY UKM63 LOCHABER, SKYE & LOCHALSH, ARRAN & CUMBRAE AND ARGYLL & BUTE UKM64 EILAN SIAR (WESTERN ISLES) UKM65 ORKNEY ISLANDS UKM66 SHETLAND ISLANDS UKN NORTHERN IRELAND Table 2 Size codes Code Name 1 Size 1 2 Size 2 3 Size 3 4 Size 4 5 Size 5 6 Size 6 M10  ¤ 10 kg P10 > 10 kg M4  ¤ 4 kg M1  ¤ 1,1 kg 50 > 1,8 kg 51  ¤ 1,8 kg SO Not applicable M11 < 1,1 kg M13 < 1,33 kg B21  ¥ 1,1 kg < 2,1 kg B27  ¥ 1,33 kg < 2,7 kg P21  ¥ 2,1 kg P27  ¥ 2,7 kg Table 3 Presentation codes Code Presentation 1 Whole 12 Head off 3 Gutted with head 31 Gutted and gilled 32 Gutted and headed 61 Cleaned 25 Side 2 Fillet 62 Cylinder 63 Tubes 21 Standard fillet, with bones 22 Boneless fillets 23 Fillets, with skin 24 Fillets, without skin 51 Minced blocks 5 Pieces and other flesh 11 With or without head 9 Acceptable presentations other than whole or gutted with gills 26 Fillets in minced blocks < 4 kg 70 Cleaned, with head OR whole 71 All acceptable presentations for this species 72 All acceptable presentations other than fillets, pieces and other flesh 6 Cleaned, cylinders, tubes 7 Other presentations SO Not applicable Table 4 Preservation codes Code Preservation SO Not applicable V Live C Frozen CU Cooked in water S Salted FC Fresh or frozen FR Fresh or chilled PRE Preparation CSR Canned fish F Fresh R Chilled Table 5 Freshness codes Code Freshness E Extra A A B B V Live SO Not applicable Table 6 Currency codes Code Currency EUR Euro BGN Bulgarian lev CZK Czech koruna DKK Danish krone EEK Estonian kroon GBP Pound sterling HUF Hungarian forint LTL Lithuanian litas LVL Latvian lats PLN Polish zÃ oty RON Romanian new leu SEK Swedish krona Table 7 Code Species ALB Thunnus alalunga ALK Theragra chalcogramma BFT Thunnus thynnus BIB Trisopterus luscus BOG Boops boops BRA Brama spp. BRB Spondyliosoma cantharus BSF Aphanopus carbo CDZ Gadus spp. COD Gadus morhua COE Conger conger CRE Cancer pagurus CSH Crangon crangon CTC Sepia officinalis CTR Sepiola rondeleti DAB Limanda limanda DEC Dentex dentex DGS Squalus acanthias DOL Coryphaena hippurus DPS Parapenaeus longirostris ENR Engraulis spp. FLE Platichthys flesus GHL Rheinhardtius hippoglossoides GRC Gadus ogac GUY Triga spp. HAD Melanogrammus aeglefinus HER Clupea harengus HKE Merluccius merluccius HKP Merluccius hubbsi HKX Merluccius spp. ILL Illex spp. JAX Trachurus spp. LEM Mircostomus kitt LEZ Lepidorhombus spp. LNZ Molva spp. MAC Scomber scombrus MAS Scomber japonicus MAZ Scomber scombrus, japonicus, Orcynopsis unicolor MGS Mugil spp. MNZ Lophius spp. MUR Mullus surmulettus MUT Mullus barbatus NEP Nephrops norvegicus OCZ Octopus spp. PAX Pagellus spp. PCO Gadus macrocephalus PEN Penaeus spp. PIL Sardina pilchardus PLE Pleuronectes platessa POC Boreogadus saida POK Pollachius virens POL Pollachius pollachius PRA Pandalus borealis RED Sebastes spp. ROA Rossia macrosoma SCE Pecten maximus SCL Scyliorhinus spp. SFS Lepidopus caudatus SKA Raja spp. SKJ Katsuwonus pelamis SOO Solea spp. SPC Spicara smaris SPR Sprattus sprattus SQA Illex argentinus SQC Loligo spp. SQE Ommastrephes sagittatus SQE Todarodes sagittatus sagittatus SQI Illex illecebrosus SQL Loligo pealei SQN Loligo patagonica SQO Loligo opalescens SQR Loligo vulgaris SWO Xiphias gladius TUS Thunnus spp. and Euthynnus spp. excluding Thunnus thunnus and T. obesus WHB Micromesistius poutassou WHE Buccinum undatum WHG Merlangius merlangus YFT Thunnus albacares Table 8 Regions where the withdrawal price is adjusted by a regional coefficient Code Region Description of region MADER Azores and Madeira Islands of Azores and Madeira BALNOR North Baltic Baltic Sea north of 59 ° 30 ² CANA Canaries Canary Islands CORN Cornwall Coastal regions and islands of the countries of Cornwall and Devon in the United Kingdom ECOS Scotland Coastal regions of north-east Scotland from Wick to Aberdeen ECOIRL Scotland and Northern Ireland Coastal regions from Portpatrick in south-west Scotland to Wick in north-east Scotland, and the islands to the west and north of these regions. Coastal regions and islands of Northern Ireland ESTECO Scotland (east) Coastal regions of Scotland from Portpatrick to Eyemouth, and the islands to the west and north of these regions ESPATL Spain (Atlantic) Atlantic coastal regions of Spain (except the Canary Islands) ESTANG Eastern England Eastern coastal regions of England, from Berwick to Dover. Coastal regions of Scotland from Portpatrick to Eyemouth, and the island to the west and north of these regions. County Down coastal regions FRAATL France (Atlantic, Channel, North) French coastal regions on the Atlantic, English Channel and North Sea IRL Ireland Irish coastal regions and islands NIRL Northern Ireland County Down coastal regions (Northern Ireland) PRT Portugal Portuguese Atlantic coastal regions UER Rest of the European Union European Union with the exception of regions to which a regional coefficient applies EU European Union European Union as a whole WECO Scotland (west) Coastal regions from Troon (south-west Scotland) to Wick (north-east Scotland) and the islands to the west and north of these regions BALSUD Baltic Baltic Sea south of 59 ° 30 ² Table 9 Use of withdrawals Code Use of withdrawals FMEAL Use following processing into meal (animal feed) OTHER Use fresh or preserved (animal feed) NOALIM Use for purposes other than feed DIST Free distribution BAIT Bait Table 10 Type of fishing Code Type of fishing D Deep-sea fishing H High-sea fishing C Coastal fishing L Local small-scale fishing O Other types of fishing A Aquaculture Table 11 Type of technical cost Code Type of technical cost CO Freezing ST Storage FL Filleting SL Salting  drying MA Marinades CU Cooking  pasteurisation VV Storage in fixed tanks ANNEX IX Repealed Regulation with the list of its successive amendments Commission Regulation (EC) No 80/2001 (OJ L 13, 17.1.2001, p. 3) Commission Regulation (EC) No 2494/2001 (OJ L 337, 20.12.2001, p. 22) 2003 Act of Accession (Point 7.4 of Annex II, p. 445) Commission Regulation (EC) No 1792/2006 (OJ L 362, 20.12.2006, p. 1) Only as regards the reference in Article 1(1), fourth indent, to Commission Regulation (EC) No 80/2001, and as regards point 5(1) of Annex ANNEX X Correlation Table Regulation (EC) No 80/2001 This Regulation Article 1 Article 1 Article 2 Article 2 Article 3 Article 3 Article 4 Article 4 Article 5 Article 5 Article 6 Article 6 Article 7 Article 7 Article 8 Article 8 Article 9   Article 9 Article 10 Article 10 Annex I Annex I Annex II Annex II Annex III Annex III Annex IV Annex IV Annex V Annex V Annex VI Annex VI Annex VII Annex VII Annex VIII Annex VIII  Annex IX  Annex X